Title: September 5. 1796. Monday.
From: Adams, John
To: 


       The Anniversary of The Congress in 1774.
       Sullivan brought a good Load of green Seaweed, with six Cattle, which We spread and limed upon the heap of Compost in the Meadow. Carted Earth from the Wall to the same heap. Tirrell here. Stetson opening the Brook three feet wider, Two feet on one Side and three feet on the other, at 9d. Pr. rod. Billings has never laid up more than a Rod and a half a day, of the Wall, till Yesterday when he thinks he laid up 28 feet.
      